 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:    510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   ALBERT TORES, JR.

 7   *Defense counsel listed after caption

 8                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   ALBERT TORRES, JR.,                        Case No. 2:19-cv-00606-WBS-AC
                                                Civil Rights
11             Plaintiff,
                                                 CONSENT DECREE AND [PROPOSED]
12                                               ORDER FOR INJUNCTIVE RELIEF FOR
                             v.
                                                 INJUNCTIVE RELIEF, DAMAGES, AND
13                                               ATTORNEY FEES, LITIGATION
     MEN’S WEAHOUSE, INC.;                       EXPENSES, AND COSTS
14   TAILORED BRANDS, INC; and
     CPT CREEKSIDE TOWN CENTER,                 Action Filed: April 8, 2019
15   LLC,
16             Defendants.
17

18   TRAINOR FAIRBROOK
     Jessica A. Robison, State Bar No. 220846
19   jrobison@trainorfairbrook.com
     980 Fulton Avenue
20   Sacramento, California, 95825
     Telephone: (916) 929-7000
21   Fax: (916) 929-7111
22   Attorneys for Defendant
     CPT CREEKSIDE TOWN CENTER, LLC
23
     CAROTHERS DISANTE & FREUDENBERGER LLP
24   Nicole Legrottaglie Wohl, State Bar No. 271416
     nlegrittaglie@cdflaborlaw.com
25   900 University Avenue, Suite 200
     Sacramento, California 95825
26   Telephone: 916-361-0991
     Fax: 916-570-1958
27

28   //


     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
     VORYS, SATER, SEYMOUR AND PEASE LLP
 1   George L. Stevens, Ohio Bar No. 0092609 (Pro hac vice application to be filed)
     glstevens@vorys.com
 2   52 East Gay Street
     Columbus, Ohio 43215
 3   Telephone: 614-464-6328
     Fax: 614-464-4678
 4
     Attorneys for Defendants
 5   MEN’S WEAHOUSE, INC. and
     TAILORED BRANDS, INC
 6

 7           1.       Plaintiff ALBERT TORRES, JR. filed a Complaint in this action on April 8,
 8   2019, to enforce provisions of the Americans with Disabilities Act of 1990 ("ADA"), 42
 9   U.S.C. §§ 12101 et seq., and California civil rights laws and to obtain recovery of damages
10   for discriminatory experiences, denial of access, and denial of civil rights against Defendants
11   MEN’S WEAHOUSE, INC.; TAILORED BRANDS, INC; and CPT CREEKSIDE TOWN
12   CENTER, LLC, (“Defendants,” collectively; “Men’s Wearhouse” and “Creekside,”
13   individually). Plaintiff has alleged that Defendants violated Title III of the ADA; Sections
14   51, 52, 54, 54.1, 54.3 and 55, of the California Civil Code, and Health and Safety Code §§
15   19953 et. seq. by failing to provide full and equal access to users of the Men’s Wearhouse
16   clothing store located at 1224 Galleria Blvd. Roseville, California.
17           2.       In order to avoid the costs, expense, and uncertainty of protracted litigation,
18   Plaintiff and Defendants (together sometimes the “Parties”) agree to entry of this Consent
19   Decree and Order to resolve all claims regarding injunctive relief, damages, and attorneys’
20   fees, litigation expenses and costs, raised in the Complaint without the need for protracted
21   litigation. Accordingly, the Parties agree to the entry of this Order without trial or further
22   adjudication of any issues of fact or law concerning Plaintiff’s claims for relief.
23

24   JURISDICTION:
25           3.       The Parties to this Consent Decree and Order agree that the Court has
26   jurisdiction of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the
27   Americans with Disabilities Act of 1990, 42 U.S.C. sections 12101 et seq. and pursuant to
28

                                                      -2-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   supplemental jurisdiction for alleged violations of California Civil Code sections 51, 54, and
 2   54.1.
 3           WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the
 4   Court's entry of this Consent Decree and Order, which provide as follows:
 5

 6   SETTLEMENT OF INJUNCTIVE RELIEF:
 7           4.       This Order shall be a full, complete, and final disposition and settlement of
 8   Plaintiff’s claims against Defendants for injunctive relief that have arisen out of the subject
 9   Complaint.
10           5.       The Parties agree and stipulate that the corrective work will be performed in
11   compliance with the standards and specifications for disabled access as set forth in the
12   California Code of Regulations, Title 24-2, and Americans with Disabilities Act Standards
13   for Accessible Design, unless other standards are specifically agreed to in this Consent
14   Decree and Order.
15                    a.         Physical Remedial Measures and Administrative Procedures:
16                           i.    Creekside represent that their parking lot and paths of travel to the
17                                 subject Men’s Wearhouse is accessible. Accordingly, Creekside
18                                 agree to maintain these accessible features.
19                          ii.    Men’s Wearhouse shall modify the door opening force at the front
20                                 entrance of store to allow for a maximum opening force of 5 pounds
21                                 and create a policy of regularly checking an maintaining the
22                                 required door opening force;
23                         iii.    Men’s Wearhouse shall maintain merchandise such that there is an
24                                 accessible route throughout the store that is at least 36” wide;
25                         iv.     Men’s Wearhouse shall provide one accessible fitting room
26                                 including:
27                                  1.     Creating clear floor space that allows 180-degree turn, with
28                                         no door swinging into the turn-around space;

                                                         -3-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1                                 2.      Providing a fixed bench that is between 17 and 19 inches in
 2                                         height from the finished floor, a grab bar affixed to the side
 3                                         wall adjacent (but not behind) where the fixed bench is
 4                                         located to assist in transferring to the bench;
 5                                 3.      Providing a mirror that is a full-length mirror, measuring at
 6                                         least 18 in wide by 54 in high positioned such that either
 7                                         someone standing or sitting on the bench could view
 8                                         themselves.
 9                    b.      Policy Based Remedial Measures and Administrative Procedures:
10                            Men’s Wearhouse agrees that it shall ensure that its management and
11                            staff offer customer service to all patrons, including those with
12                            disabilities.
13                    c.      Timing: Defendants will complete each item on the schedule stated in
14                            this Consent Decree by October 31, 2019. In the event that unforeseen
15                            difficulties prevent Defendants from completing any of the agreed-
16                            upon injunctive relief, Defendants or its counsel will notify Plaintiff’s
17                            counsel in writing within seven (7) days of discovering the delay.
18                            Plaintiff will have thirty (30) days to investigate and meet and confer
19                            with Defendants, and to approve the delay by stipulation or otherwise
20                            respond to Defendants’ notice. If the Parties cannot reach agreement
21                            regarding the delay within that time period, Plaintiff may seek
22                            enforcement by the Court.
23                    d.      Defendants or defense counsel will notify Plaintiff’s counsel when the
24                            corrective work is completed, and, whether completed or not, will
25                            provide a status report to Plaintiff’s counsel no later than October 31,
26                            2019.
27                    e.      If Defendants fail to provide injunctive relief on the agreed upon
28                            timetable and/or fail to provide timely written status notification, and

                                                         -4-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1                            Plaintiff files a motion with the Court to obtain compliance with these
 2                            terms, Plaintiff reserves the right to seek additional attorney’s fees for
 3                            any compliance work necessitated by Defendants’ failure to keep this
 4                            agreement. If the Parties disagree, the parties agree to participate in a
 5                            Magistrate Judge-conducted Settlement Conference for the purposes of
 6                            resolving the disputed fees. If the Settlement Conference fails to
 7                            resolve the fee dispute, Plaintiff may seek relief via motion for an
 8                            order directing the Defendants to pay Plaintiff’s counsel reasonably
 9                            incurred fees.
10

11   ENTIRE CONSENT DECREE AND ORDER, SEPARATE RELEASE:
12           6.       This Consent Decree and Order constitute the entire agreement between the
13   signing Parties on the matters of injunctive relief, and no other statement, promise, or
14   agreement, either written or oral, made by any of the Parties or agents of any of the Parties
15   that is not contained in this written Consent Decree and Order, shall be enforceable regarding
16   the matters of injunctive relief described herein.
17           7.       For matters not specifically dealing with the injunctive relief referenced
18   above, the Parties will enter into a separate, binding, settlement agreement. That agreement
19   and this Consent Decree and Order constitute the entire agreement between the signing
20   Parties on all matters relating to this litigation whatsoever, and no other statement, promise,
21   or agreement, either written or oral, made by any of the Parties or agents of any of the Parties
22   that is not contained in that agreement and/or this written Consent Decree and Order, shall be
23   enforceable regarding all matters relating to this litigation. The Parties request that if there is
24   a dispute about enforcement of either this Consent Decree or that separate agreement, the
25   Court will retain jurisdiction to hear the dispute. The Parties agree that if a dispute as to the
26   separate settlement requires enforcement, they will file that the separate settlement agreement
27   under seal.
28

                                                      -5-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
     INTEREST:
 2

 3           8.       This Consent Decree and Order shall be binding on Plaintiff, Defendants, and
 4   any successors-in-interest. Defendants have a duty to so notify all such successors-in-interest
 5   of the existence and terms of this Consent Decree and Order during the period of the Court's
 6   jurisdiction of this Consent Decree and Order.
 7           9.       Except for all obligations required in this Consent Decree and Order (and the
 8   separate agreement referenced above) each of the Parties to this Consent Decree and Order,
 9   on behalf of each of their respective agents, representatives, predecessors, successors, heirs,
10   partners, and assigns, releases and forever discharges each other Party and all officers,
11   directors, shareholders, subsidiaries, joint venturers, stockholders, partners, parent
12   companies, employees, agents, attorneys, insurance carriers, heirs, predecessors, and
13   representatives of each other Party, from all claims, demands, actions, and causes of action of
14   whatever kind or nature, presently known or unknown, arising out of or in any way
15   connected with the lawsuit.
16

17   MUTUAL RELEASE AND WAIVER OF CIVIL CODE SECTION 1542:
18           10.      Each of the Parties to this Consent Decree and Order understands and agrees
19   that there is a risk and possibility that, subsequent to the execution of this Consent Decree
20   and Order, any or all of them will incur, suffer, or experience some further loss or damage
21   with respect to the lawsuit that is unknown or unanticipated at the time this Consent Decree
22   and Order is signed. Except for all obligations required in this Consent Decree and Order
23   (and the separate agreement referenced above), the Parties intend that this Consent Decree
24   and Order apply to all such further loss with respect to the lawsuit, except those caused by
25   the Parties subsequent to the execution of this Consent Decree and Order. Therefore, except
26   for all obligations required in this Consent Decree and Order (and the separate agreement
27   referenced above), this Consent Decree and Order shall apply to and cover any and all
28   claims, demands, actions, and causes of action by the Parties to this Consent Decree with

                                                     -6-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   respect to the lawsuit, whether the same are known, unknown, or hereafter discovered or
 2   ascertained, and the provisions of Section 1542 of the California Civil Code are hereby
 3   expressly waived. Section 1542 provides as follows:
 4           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
             THAT THE CREDITOR OR RELEASING PARTY DOES NOT
 5           KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
             THE TIME OF EXECUTING THE RELEASE AND THAT, IF
 6           KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
             AFFECTED HIS OR HER SETTLEMENT WITH THE
 7           DEBTOR OR RELEASING PARTY
 8           11.      Except for all obligations required in this Consent Decree and Order (and the
 9   separate agreement referenced above) each of the Parties to this Consent Decree and Order,
10   on behalf of each, their respective agents, representatives, predecessors, successors, heirs,
11   partners, and assigns, releases and forever discharges each other Party and all officers,
12   directors, shareholders, subsidiaries, joint venturers, stockholders, partners, parent
13   companies, employees, agents, attorneys, insurance carriers, heirs, predecessors, and
14   representatives of each other Party, from all claims, demands, actions, and causes of action of
15   whatever kind or nature, presently known or unknown, arising out of or in any way
16   connected with the lawsuit.
17

18   TERM OF THE CONSENT DECREE AND ORDER:
19           12.      This Consent Decree and Order shall be in full force and effect for a period of
20   eighteen (18) months after the date of entry of this Consent Decree and Order by the Court.
21

22   SEVERABILITY:
23           13.      If any term of this Consent Decree and Order is determined by any court to be
24   unenforceable, the other terms of this Consent Decree and Order shall nonetheless remain in
25   full force and effect.
26
27   SIGNATORIES BIND PARTIES:
28           14.      Signatories on the behalf of the Parties represent that they are authorized to

                                                      -7-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   bind the Parties to this Consent Decree and Order. This Consent Decree and Order may be
 2   signed in counterparts and a facsimile signature shall have the same force and effect as an
 3   original signature.
 4

 5
                              END OF PAGE.
 6    SIGNATURES CONTINUE ON THE NEXT PAGE AND ORDER IS AT THE END
                           OF THE DOCUMENT.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   -8-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   Dated: August 9, 2019                 PLAINTIFF ALBERT TORRES, JR.
 2

 3
                                                /s/ Albert Torres, Jr.
 4                                         ALBERT TORRES, JR

 5
     Dated: August 15, 2019                MEN’S WEARHOUSE, INC.
 6

 7
                                           By:     /s/ Catherine A. Spicer
 8
                                           Print name: Catherine A. Spicer
 9                                         Title: SVP – Deputy General Counsel

10   Dated: August 26, 2019                TAILORED BRANDS, INC.

11

12                                         By:     /s/ Catherine A. Spicer
                                           Print name: Catherine A. Spicer
13                                         Title: SVP – Deputy General Counsel
14   Dated: August 21, 2019                CPT CREEKSIDE TOWN CENTER, LLC
15

16
                                           By:     /s/ John Miller
17                                         Print name: John Miller
                                           Title: Authorized Signatory
18

19
     Approved as to form:
20
     Dated: August 9, 2019                 REIN & CLEFTON
21

22

23                                                /s/ Aaron M. Clefton
24                                         By: AARON M. CLEFTON, ESQ.
                                           Attorneys for Plaintiff
25                                         ALBERT TORRES, JR.

26
27

28

                                           -9-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
 1   Dated: August 22, 2019                CAROTHERS DISANTE & FREUDENBERGER
                                           LLP
 2

 3

 4                                                /s/ Nicole Legrottaglie
                                           By: NICOLE LEGROTTAGLIE WOHL, Esq.
 5                                         Attorneys for Defendants,
                                           TAILORED BRANDS, INC. and
 6                                         MEN’S WEARHOUSE, INC.
 7

 8   Dated: August 21, 2019                TRAINOR FAIRBROOK
 9
                                                  /s/ Jessica A. Robinson
10                                         By: JESSICA A. ROBINSON, Esq.
                                           Attorneys for Defendants,
11                                         CPT CREEKSIDE TOWN CENTER, LLC
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           - 10 -
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
                                               ORDER
 1
             Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 2

 3   Dated: August 27, 2019
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                - 11 -
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:19-cv-00606-WBS-AC
